MEMORANDUM OF DECISION.
Raymond P. Corriveau appeals his conviction after a jury trial in Superior Court (Kennebec County; Alexander, J.) on two counts of Class C unlawful sexual contact with a minor. 17-A M.R.S.A. § 255(1)(C) (Supp.1987). Viewing the charge to the jury as a whole, we find no error, let alone “obvious” prejudicial error, in two instructions to which Corriveau objects for the first time on appeal. Contrary to Corri-veau’s contention, the record reveals no abuse of discretion in the presiding justice’s overruling of his general objection to one of the State’s cross-examination questions. M.R.Evid. 403, 611. See State v. Doughty, 399 A.2d 1319, 1323 (Me.1979).
The entry is: Judgment affirmed.
All concurring.